Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the phrase “is disclosed” can be implied.  Words such as “Further, and Moreover” should be avoided Correction is required.  See MPEP § 608.01(b).  
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 16-20 drawn to a bridge or platform classified in 14/2.4; E01C 15/125.
II. Claims 11-15, drawn to a generic panel, classified in 52/797.1, E04C2/00.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a divider wall, cubicle wall etc..  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Brian Sullivan on 10/04/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10, 16-20.  Affirmation of this election must be made by applicant in replying to this Office s 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukasik US 2008/0085154. Lukasik discloses a platform panel (10) comprising:
A core (60, 62, 70, 120) having a top and bottom surface.  See Fig. 1.
A composite skin, such as fiber/rubber/binder compositions, disposed on all surfaces
	of said core to totally encapsulate said core.  [0050-54].
A recessed pocket (134) disposed on the top surface of the core, wherein the pocket
	comprises a fastener port for receiving at  one fastener (150, 180, 188)
A first hinge member (130) disposed on a first side (102) of the core.
A 2nd hinge member (130) disposed on a 2nd opposing side (104) of the core.
See Fig. 4; [0055-0061].

With respect to claim 4 Lukasik discloses additional fastener ports (130) configured for attachment to an adjacent panel.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock US 2009/0255066.  Brock discloses a deployable bridge assembly, see Figs. 1-5, the assembly comprising:
1st and 2nd end panels (A), each panel having:
A core composed of foam.
A composite skin disposed on the top and bottom surfaces of the core.
A connection edge (23) coupled to the core wherein the connection edge includes a 
member (20) that fastens to an adjacent panel.
A beveled edge opposite the connection edge, and configured to rest on a ground 
	surface, when in use.  See Fig. 5.
At least one intermediate panel (B, D, E, F) having a foam core and composite skin 
	encapsulating the core.  
The at least one intermediate panel further comprising:
A recessed pocket (100B, 100C, 120) disposed at least on the top surface of the core 
	and comprising a fastener port.  See Figs. 27-30, [0083-0085]. 
1st & 2nd sets of ports (35, 36) configured to receive said member (20) of said 1st and 2nd end panels (A).  See Figs. 6-10; [0050-59].

With respect to claims 18, 19 Brock discloses the use of a positioner (45) underneath the 1st and 2nd end panels (A).  See Fig. 20.  Wherein the assembly can include a variety of optional components intersection-forming platforms, double-decker platforms, etc.  See Abstract.  The recitation of double decker platforms is seen to include spanning members the span a spatial gap, as recited in claim 19.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukasik US 2008/0085154 in view of Balthes et al. CA 2,663,107.
Lukasik discloses a composite panel having upper and lower skins, but does not disclose the upper and lower skins having different thicknesses.  
However, Balthes teaches a composite panel having a core and upper and lower skins (16, 18).  Wherein applications requiring additional stiffness may successfully employ embodiments of the invention using thicker layers (16) and/or (18).  See [0043-0044].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composite panel of Lukasik with multiple upper layers of the composite skin, in order to accommodate heavy vehicular traffic.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukasik US 2008/0085154 in view of Glaza et al. US 5,275,502.
Lukasik discloses a composite panel having upper and lower skins, but does not disclose the upper skin having a non-uniform thickness.  However, Glaza et al. teach a platform panel (10) hingedly coupled to similar platform panels.  Wherein the platform panels have an upper surface of non-uniform thickness, including ridges (12) that improve traction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composite panel of Lukasik with traction ridges, as taught by Glaza et al. in order to improve safe use of the device.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukasik US 2008/0085154 in view of Satsiewich et al. US 2014/0199119.
Lukasik discloses a composite panel having hinge-type members (130) for attaching similar composite panels side by side.  But does not disclose a rigid frame.  However, 

Satsiewich et al. disclose a platform panel having a core (7) and a rigid frame (6) surrounding a periphery of the core.  Wherein the rigid frame includes embedded hard points (2, 3) for mechanical attachments, as well as at least one positioner (5) coupled to respective top and bottom surfaces of the core.  Figs. 9-16.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composite panel of Lukasik with a rigid frame, as taught by Satsiewich et al. in order to facilitate attachment of similar panels end to end.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukasik US 2008/0085154 in view of Charbonneau et al. US 2012/0120279417.
Lukasik discloses a composite panel having hinge-type members (130) for attaching similar composite panels side by side.  But does not disclose hinge members having spacers and cut-out portions.  
However, Charbonneau et al. teach a foldable platform having a plurality of composite panels (106, 108) comprising:
A core of honeycomb type material, sandwiched between upper and lower composite skins.  [0048-0049]. Wherein the platform panels have opposing ends including a hinged connection (110) such as for example a piano hinge.  [0043-0045].  
Therefore, it would have been obvious to one of ordinary skill in the art before the 
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Brock US 2009/0255066 in view of Charbonneau et al. US 2012/0120279417.
Brock discloses a composite panel having hook-type members (20) for attaching similar composite panels together.  But does not disclose hinge members. However, Charbonneau et al. teach a foldable platform having a plurality of composite panels (106, 108) comprising:  A core of honeycomb type material, sandwiched between upper and lower composite skins.  [0048-0049]. Wherein the platform panels have opposing ends including a hinged connection (110) such as for example a piano hinge.  [0043-0045].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composite panel of Brock with a hinged connection taught by Charbonneau et al. in order to facilitate attachment and movement between adjacent panels.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock US 2009/0255066 in view of Balthes et al. CA 2,663,107.  Brock discloses a composite panel including a foam core and a composite skin encapsulating the foam core.  What Brock does not disclose is how thick the skin is.  However, Balthes teaches a composite panel having a core and upper and lower skins (16, 18).  Wherein applications requiring additional stiffness may successfully employ embodiments of the invention using thicker .
Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				1/20/2022